                                                                            cLenx'soFf
                                                                                     zhcEg.s.ols'
                                                                                                r.couR
                                                                                   AT ROANOKE,VA
                                                                                        FILED

                       IN THE UNITED STATES DISTRICT COURT                          JA8 15 2215
                      FO R T H E W ESTERN D ISTR ICT O F W R G INIA
                                   R O AN OK E DIV ISIO N                       BY
                                                                                 J:
                                                                                  UL? .DUy ,C ERK
                                                                                           ,   ERK
ER IC V A LENT IN O R AJA H ,                        CA SE N O .7:18C V00640

                      Plaintiff,
                                                     M EM OM NDUM OPINION

COM M ON W EALTH OF W RGINIA,
W K ,                                                %By:Hon. G len E.C onrad
                                                     Senior U nited States DistrictJudge
                      D efendants.
     .
         Eric Valentino Rajah,aVirginiainmateproceeding pro K,filed thiscivilrightsaction
tmder42 U.S'
           .C.j1983,allegingthathehasbeen deprivedofadequatementalhealth treatment
in prison. He has also fled an amendm entto his complaintand a requestfor production of

documents. Afterreview ofRajah'ssubmissions,the courtconcludesthatthe action mustbe
summ arily dism issed forfailtlreto statea claim .



         Rajah is confned atRiverNorth CoaectionalCenter(GGRNCC''). In hiscomplaintas
nmended,RajahclaimsthatonM arch21,2018,hewasphysicallyabused byRNCC offcersand
suffered an injtu'y to hislefthand thatcaused nerve damage. SeeAm.Compl.1,ECF No.6.
Rajahallegesthatin Jtmeof2018,aftermanymonthsofstrugglingwithhismentalhealthissues,
he asked prison oo cials form entalhealth treatment. He complainsthathe Glwasgiven a m ood

log book and basically on (hisqown untilhisTelephysc Esic)meeting.'' Compl.2,ECF No.1.
He allegesthatGGQMHP'S (Qualified M entalHealth ProfessionalsjatRNCC wasn'tfollowing
properprocedureconcerningmentalhealthinmates.''Ld= Rajahfurtherallegesthatfrom Jtmeto
October2018,heGtpleaded and begged forproperm entalhealth care and services.'' Am .Compl.

at1. Thereafter,Rajah Slstarted m iting everythingup and seekingoutsidehelp. Dr.Sturdivant
on 8-24-18threatened (Rajahqand said (Rajah wasqdelaying and hindering llim from properly
doinghisjob.'' Compl.at2. Although Rajah allegedly spoketo W arden Barry Kanode about
Glthe inadequate treatm ent''the RNCC m entalhealth staffwasûGdoing,''Kanode Gcneverfixed the

situation.''J#=.Rajah assertsthathehasbeen çGblatantly neglectedand leftwith no onetohelp
withhisnnxiety,depression,andinsomrnliaissuesthathebattleswith daily.''Am.Comp.at1.
       Asdefendantstohisj1983 claims,Rajah nnmestheCommonwea1thofVirginia,RNCC,
W arden Kanode,and Dr.Sturdivant. He seeks 14.7 m illion dollarsin m onetary dam agesforhis

stlffering   Gtphyscologicallylsic),emotionally,mentally,andphysically.''Id.Hecontendsthat
copies ofhis inform alrequestforms,infbrmalcomplaintform s,regular grievances,em ergency

grievances, and m edical records for the last 36 m onths will lishow a pattern and history of

neglectfrom them entalhealth departm ent''atRNCC.M ot.1,ECF NO .8.

                                             II.

       To state a cause ofaction under j1983,a plaintiff mustestablish thathe..has been
deprived of rights guaranteed by the Constimtion or laws of the Uzlited States and that this

deprivation resulted from conductcommitted by a person acting undercolorofstatelaw. W est

v.Atkins,487U.S.42 (1988).Thecourtshallsummarilydismissany actionfiledby aprisoner
aboutprison conditionsifihecourtdeterminestheactionorclaim isfrivolous,malicious,orfails

tostateaclaim onwlzichreliefmaybegranted.42U.S.C.j1997e(c)(1).A tGfrivolous''claim is
onetiatGllacksan arguable basiseitherin 1aw orin fact''Neitzkev.W illinms,490 U.S.319,
325(1989)(intemretingçtfrivolous''informerversion of28U.S.C.j 1915(d)).
       Itiswellsettled thata state carmotbe sued underj 1983. W illv.M ichigan Dep'tof
State Police,491U.S.58,71(1989)('EgNqdithera State noritsoficialsacting in theirofficial
capacitiesareGpersons'underj 1983.'5).ThisrulealsoappliestoGûgovernmentalentitiesthatare
    l
    i
    1

    1
    I           :      $.the state'
    considered arms o                 forEleventh Amendmentpurposes.'' J-tl,at70. Correctional
'
    l
    Fenters,asentitiesoperated by the Commonwealth,are notGçpersons''thatcan be sued under
    !   .


    j 1983. Therefore,Rajah'sclaimsagainsttheCommonwealth and RNCC cnnnotproceed,and
    mustbesummarily dismissed,ptlrsuantto j 1915A(b)(1),asfrivolous.
            TheindividualdefendantsRajah hasnnmed,W arden KanodeandDr.Sturdivant,may be
    subjecttobeing suedunderj 1983intheirindividualcapaci
                                                        lt
                                                         ies. Rajah'sallegations,however,
    donotstateany actionable j1983 claim againsteitherofthesedefendants. Atthemost,Rajah
allegesthatthe doctorverbally Githreatened''him in an unspecified way.Such verbalcom m ents

alonedid notviolateRajah'sconstimtionalrights. SeeHensleev.Lewis,153Fed.App'x 179,
    179(4th Cir.2005)(citingCollinsv.Ctmdy,603F.2d 825,827(10th Cir.1979:.
            Rajah also assertsthatthewarden isautomatically responsible and liable underj 1983
fortheallegedlyinadequatecaretmspecified RNCC mentalhealthstaffhaveprovidedto Rajah.
Rajahismistaken. Underj1983,Gtliabilitywillonly1iewhereitisaftirmatively shownthatthe
officialcharged acted personally in the deprivation ofthe plaintiffs'rights.'' Vinnedge v.Gibbs,

550 F.2d 926,928 (4th Cir.1977)(citation,alteration,and internalquotation marksomitted).
M oreover,thewarden maylawfullyrely on theprofessionaljudgmentofthementalhealth staff
atRNCC to determine the appropriate diagnosesand course oftreatmentforRajah's mental
health conditions. SeeM iltierv.Beorn,896 F.2d 848,854 (4th Cir.1990)(ovem zled p.
                                                                                 q other
cromtdskyFarmerv.Brerman,511U.S.825,838(1994:.
            Forthereasonsstated,Rajah'sallegationsdonotprovideafacmalorlegalbasisforany
constimtionalclaim actionable againstthe defendants he has nnmed. Accordingly,the court
       dismissesRajah'sclvilactlon withoutprejudce,purslmntto j1997e(c)(1),asNvolous.t An
' i)
  i
 .,
       'appropriate order willbe entered herewith. Dismissalwithoutprejudice leaves RajO the
  ,'   .

  !                 .                    .                                                         .
           opportnnlty to refile his clmmq in a new and sepapte civilactiow provided tbat the new

       complaintstatesfactsconcemlng the actionsofeach defendnntin violatlon ofhisconstimtional

       rights.

                   n e Clerk ls O ected to send copies oftbis memorandum opinlon and accompanying

       orderto plaintlë

                   EN-IER:'I'
                            ikis ?.5     day ofJanuary,2019.


                                                                SenlorUnited StatesDisz d Judge




              1 In any eveat, thecourtcannotsndthatRajah'sall
                                                            egadonsstateany j1983 dnl   'm agm'nqtanyoneat
       RNCC relatedtohksmentalhealthneeds.To provethatdenlnlofmedicalcarein prison violatedhisconstitudonai.
       rights,anl
                'nmntemustshow 'hntthedefm dantsadedwithsdleh-berateintlilerencetolhislseriousmedcalneeds.''
       Jackson v.Lightsey.775 F.3d 170,178 (4th Cir.2014$ çm locialseviacedeh-berate indiWerenceby ading
       Ktendonnllyto delay ordenytheprisoneraccesstoadequatemedicalcareorbyiR oringan lnmate'slmownsedous
       medicalne q.''Shapev.S.C.Dep'tofCom.621F.Aqp'x732,733(4tbCir.2015)(tmpubo ed).Deliberate
           indiffçrœce requiresproof of intentbeyond mere neghgence,errors in Judgmentsinadvertentoversights,or
           dkqam   en?betwem dodoraqd?atientabputtheprisoner'streau entplan.SeeEstellev.Gamble.429U.S.9h
       .
           105-06 (1970 CM edicalmnlpractcedoesnotbœomeaconstitM onalWoladon memly becausethevif#im isa
        prisonef').''Qtlesfonsofmedcalludm entarenotsubled toJudcialreviem''Russellv.Shefer.528F.2d318,
       i319 (4th Cir.1975). Rajah'sallegadonssuggestsatmost Ms dimw eemotw1t11tbe courseofmeatalhealth
       t
       (monitoringandtreatr= thehasv ewe ' datRNCC,suchasthefl  'mmg
                                                                  ' ofhistelc edpsychiatricappoh% enttlle
       Lhelpflvlness ofkeeping a mood 1og books and lms
                                                      w cced medicaljud> ents made by the doctor. Suck
       )disagreementq betweo the mentnl health ste and the l
                                                           'nmate do not support a j1983 cln'
                                                                                            lm qf delibc te
           indifferencetoaseriousmedicalneed fordife œ ttrea% entthnnwhatwasprovide .M oreovœ,allegedviolaions
       !ofprisonpoliciesbytheQMlvsorotlv sdonotpresentvotmdsforconsttuionalclnlmqadionabletmderj1983.
        SR Ricmo. v.ChtyofFn: @rrnv.907 F2d 1459,1469(4thCir.1990)(holding stateys'failureto abideby itsowh
        proœdnmlregulaGonsisnotactionablelmderj1983).
                                                           4
